Citation Nr: 1008157	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  06-14 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a bilateral wrist 
condition, claimed as carpal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1991 
to January 1992, and from February 2003 to July 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico. 

In a recent decision, the United States Court of Appeals for 
Veterans Claims (Court) addressed the scope of a claim in 
regard to a claimed disability in Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  In Clemons the Court held that, in 
determining the scope of a claim, the Board must consider the 
claimant's description of the claim; symptoms described; and 
the information submitted or developed in support of the 
claim.  Id. at 5.  In light of the Court's decision in 
Clemons, the Board has re-characterized the issue on appeal 
as entitlement to service connection for bilateral wrist 
condition, claimed as carpal tunnel syndrome.  This will 
provide the most favorable review of the Veteran's claim in 
keeping with the Court's holding in Clemons.


REMAND

The Veteran's claim for service connection was previously 
remanded by the Board in May 2009 for further development.  
As will be further discussed below, the Board finds that the 
agency of original jurisdiction (AOJ) did not substantially 
comply with the remand orders.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (remand not required under Stegall v. 
West, 11 Vet. App. 268 (1998), where the Board's remand 
instructions were substantially complied with), aff'd, Dyment 
v. Principi, 287 F.3d 1377 (2002).  Consequently, the Board 
regrettably must again remand this case.

In particular, the May 2009 remand order instructed that the 
Veteran should be accorded a VA examination to address 
possible application of 38 U.S.C.A. § 1117 and 38 C.F.R. § 
3.317 in regard to undiagnosed illnesses.  The examiner was 
requested to follow the established protocol for undiagnosed 
illness examinations.  

In June 2004 a private chiropractor stated that the Veteran 
had been suffering from left wrist pain for months and that 
he received no relief from pain medications or a wrist 
support.  Orthopedic tests suggested carpal bones 
derangements in the left wrist.  However, the chiropractor 
stated that further testing should be conducted as the 
Veteran was treated for symptomatology only.  

In July 2009 the Veteran was accorded a compensation and 
pension (C&P) peripheral nerves examination.  During the 
examination the Veteran reported the same symptoms as 
previous examinations, such as severe pain in the left arm 
described as burning, numbing, and cramp-like.  The examiner 
found no evidence of carpal tunnel syndrome but found that 
the symptoms described the Veteran were clinically more 
compatible with the service-connected upper extremity 
radiculopathy.  

VA caselaw provides that once the Secretary undertakes to 
provide an examination, even if not statutorily obligated to 
do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be provided.  
Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  VA 
examinations for Gulf War and joints were cancelled by the 
C&P medical staff coordinator.  In view of the failure to 
conduct the examination requested by the Board, the Veteran 
should be accorded a new C&P examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (holding that the duty 
to assist includes "the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one"); see also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (holding that the examiner "must consider the records 
of prior medical examinations and treatment in order to 
assure a fully informed examination").  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center in Washington, DC, for the following 
action: 

1.  Schedule the Veteran for a Gulf War 
examination, with an emphasis on the 
joints.  The claims folder must be 
made available to, and reviewed by, 
the examiner.  All indicated tests 
should be performed, and all findings 
reported in detail.  The examiner 
should follow the established 
protocol for undiagnosed illness 
examinations.  The examiner is 
specifically requested to state:  

o	whether the Veteran has a 
current/recurrent joint condition 
pertaining to the right wrist and 
left wrist.  If so, the examiner 
must opine as to whether it is less 
likely than not (less than a 50 
percent probability) or at least as 
likely as not (50 percent 
probability or greater) that said 
disorder is related to active 
military service, to include but 
not limited to the Veteran's 
credible report that he was injured 
in service while hanging on to a 
truck.  

A complete rationale for each opinion 
must be provided.

2.  As stated in the Board's prior 
remand, readjudicate the Veteran's 
claim after ensuring that the above 
development is complete.  If the 
benefit sought remains denied, the 
Veteran and his representative should 
be furnished a supplemental statement 
of the case and be afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for appellate review, if indicated.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


